Case: 09-20303     Document: 00511058092          Page: 1    Date Filed: 03/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 22, 2010
                                     No. 09-20303
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JULIO CESAR RODRIGUEZ-DUBERNEY, also known as Julio Cesar
Duverney-Rodriguez, also known as Homereo Carmanno Rodriguez, also known
as Julio Cesar Rodriguez, also known as Julio Cesar Rodriguez-Duberny,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CR-283-1


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Julio Cesar Rodriguez-Duberney has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Rodriguez-Duberney has filed a response. Our
independent review of the record, counsel’s brief, and Rodriguez-Duberney’s
response discloses no nonfrivolous issue for appeal. This court has previously



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20303     Document: 00511058092 Page: 2       Date Filed: 03/22/2010
                                  No. 09-20303

issued decisions holding that Rodriguez-Duberney’s prior conviction under the
Travel Act constituted a drug trafficking offense for purposes of the Sentencing
Guidelines. Rodriguez-Duberney has not shown that these decisions should be
revisited despite the law of the case doctrine because “the earlier decision[s are]
clearly erroneous and would work a manifest injustice.” United States v. Lee,
358 F.3d 315, 320 and n.3 (5th Cir. 2004) (internal quotation marks omitted).
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2.




                                        2